internal_revenue_service number release date index number --------------------------------- ----------------------------------- ------------------------------ attention ----------------------------------------------- --------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no -------------- telephone number --------------------- refer reply to cc ita b01 plr-143307-06 date may legend --------------------------------- taxpayer --------------------- date a ---------------------- date b ------------------------- date c ----------------------- date d ----------------------------------- target ----------------------------- buyer ------------- state x ----- amount u amount v ------- amount w ------- dollar_figurex dollar_figurez dear --------------------- this is in response to your letters dated date and date specifically you requested a ruling concerning the federal_income_tax consequences of a payment made by taxpayer to terminate a gas sales contract facts taxpayer a natural_gas marketer was incorporated on date a and organized under the laws of state x in taxpayer's role as a marketer it provides services such as arranging for interstate and local transportation balancing and storage as a marketer ------------------- --------------------- plr-143307-06 that has no physical transportation facilities taxpayer relies on interstate pipelines and local distribution companies ldc's to provide transportation for the natural_gas that it buys and sells taxpayer provides a wide selection of pricing alternatives among which are fixed-price or managed-price arrangements a typical fixed-price arrangement usually provides for the sale of a fixed monthly quantity of natural_gas at a stated price over an extended period of time which can range from a few months up to two years or longer a typical managed-price arrangement provides for a pricing structure composed of a mixture of fixed-price gas and open-market gas occasionally taxpayer or a customer wishes to terminate either a fixed-price or managed-price arrangement and replace the arrangement with an open-market price arrangement in such instances the difference between the fixed-price or managed-price arrangement is either paid to the customer or received from the customer depending on whether the contract_price is below or above market price on date b taxpayer made an election to be taxed as an s_corporation on the same date taxpayer purchased target with taxpayer as the surviving entity the transaction was a taxable purchase whereby taxpayer paid dollar_figurex for the assets and liabilities of target it was a purchase of a trade_or_business pursuant to sec_1060 of the internal_revenue_code and sec_1_1060-1 of the income_tax regulations the assets and liabilities acquired by the taxpayer included a group of trained employees the goodwill that target's sales representatives had engendered with target's customers and a large number of executory contracts representing three groups the first group were few in number and consisted of the target's supply contracts with various natural_gas providers and transportation companies the second group of contracts approximately amount u for sales to large-volume industrial and commercial customers were quite lengthy and were based on either the target's sales contract or the north american energy standards board supply type of contract the majority of the contracts approximately amount v were for the sale of gas to small- volume purchasers under tariff provisions of representative ldc's such as target among these was a contract to sell natural_gas to buyer old gas sales contract which contained the following terms taxpayer would supply up to amount w dekatherms per day to buyer if buyer required more than this amount taxpayer would use best efforts to procure additional_amounts at market price the contract had a fixed escalating price schedule through the life of the agreement plr-143307-06 taxpayer was the exclusive provider of natural_gas for buyer however buyer had no obligation to place an order for any given day and did not have to make a minimum payment if no gas was ordered the natural_gas would not be from designated sources buyer could change the ordered amount within hours of delivery without any penalty the term of the old gas sales contract was set to end on date c and then continue on a month-to-month basis thereafter at this point it could be terminated by either party with days notice the old gas sales contract was not part of a hedge and was not otherwise tied to a supply contract the cost to acquire natural_gas for sale under the old gas sales contract was not fixed so there was no fixed gain_or_loss associated with the old gas sales contract at the date of the acquisition of target at various times up to and following the acquisition the contract_price was either higher or lower than the market_value of gas on the date of the acquisition the contract_price was lower than market the purchase_price of target's assets was not adjusted for gas market price fluctuations that occurred during the negotiation period taxpayer represents that the old gas sales contract was not a factor when arriving at the purchase_price for the assets of target in accounting for the purchase for tax purposes taxpayer did not treat the old gas sales contract as either an asset or a liability on date d several years after the acquisition of target the market price of natural_gas was well above the fixed escalating price schedule of the old gas sales contract taxpayer paid buyer a dollar_figurez termination fee to end the old gas sales contract taxpayer and buyer then entered into the new gas sales contract which contained many of the same terms as the old gas sales contract specifically there was no fixed quantity for natural_gas in the contract taxpayer was not entitled to a minimum payment if buyer did not order natural_gas for a given day there was effectively no fixed delivery date since buyer could cancel a nomination within hours without penalty and taxpayer had the exclusive right to supply all of the natural_gas needs of buyer in addition plr-143307-06 the fixed-price schedule was replaced with a price set to equal the first of the month's index as published in the inside federal energy regulatory commission's market report for the specific pipeline that taxpayer used to make delivery to buyer and the new contract contained an early termination fee to be imposed on buyer rulings requested the termination fee does not have to be capitalized as a cost of the assets acquired in the prior business acquisition pursuant to sec_263 of the internal_revenue_code or the corresponding regulations the termination fee does not have to be capitalized as an amount_paid to create a separate and distinct asset or to create improve or increase the value of a financial interest under sec_263 of the code and sec_1_263_a_-4 of the income_tax regulations law analysis issue sec_162 provides generally that there is allowed as a deduction all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_263 provides generally that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments see sec_1 a - a see also sec_1_263_a_-2 h a -4 c costs of acquiring tangible and intangible assets sec_1060 provides for the allocation of consideration relating to the acquisition of assets constituting a trade_or_business sec_1_1060-1 provides in part that for purposes of determining the purchaser's basis in each of the assets purchased in an applicable_asset_acquisition the purchaser allocates consideration by using the residual_method under sec_1_338-6 and sec_1_338-7 the residual_method as described in sec_1_338-6 and requires the purchaser to allocate the overall purchase_price for both tangible and intangible assets to each of several asset classes in sequence sec_1060 and the sec_338 regulations do not tell what the aggregate amount-realized figure is or the aggregate basis figure they merely tell the seller and purchaser how to allocate those aggregate figures among individual assets transferred in transactions to which sec_1060 applies the aggregate figures including any amounts attributable to the assumption_of_liabilities are determined under other provisions of the code see eg sec_1_338-7 -7 e ex example of allocation of consideration attributable to plr-143307-06 assumed_liabilities that following general tax law principles are taken into account subsequent to the asset acquisition sec_461 provides generally that the amount of any deduction shall be taken for the taxable_year which is the proper year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides generally that under the accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability generally under sec_263 and sec_1012 the assumption of a liability of a preceding owner of property by the person acquiring the property whether or not the liability was fixed or contingent at the time the property was acquired does not give rise to a deduction when the liability is paid instead such a liability is capitalized by the purchaser and added to the basis of the acquired property either at the time of acquisition or later depending on when it is properly taken into account under sec_461 see 117_tc_39 aff'd 355_f3d_997 7th cir commissioner v oxford paper co f 2d 2d cir revrul_55_675 1955_2_cb_567 revrul_76_520 1976_2_cb_42 cf 331_us_1 the service and the courts have used a number of related factors to identify a contingent_liability the assumption of which should be viewed as part of the consideration for an asset including whether the liability related to the seller's or the purchaser's operation of the business whether the liability arose out of pre- or post- acquisition events whether the purchaser was aware of the liability whether the liability was contemplated when negotiating the purchase_price whether the purchaser expressly assumed the liability and whether the purchaser could have avoided the liability see eg revrul_55_675 illinois tool works 708_f2d_1254 7th cir affg 77_tc_1134 483_f2d_209 9th cir cert_denied 415_us_948 418_f2d_589 5th cir 333_f2d_653 2d cir aff'g 40_tc_831 260_f2d_663 8th cir m buten sons inc v commissioner t c memo at the time of the acquisition taxpayer was aware of all the contracts it was acquiring including the old gas sales contract and expressly assumed the benefits and burdens of the old gas sales contract however the contract was executory although it was probable that buyer would order gas in the future any liability on the part of target and subsequently taxpayer was contingent on buyer's nominating an amount of gas and incurring an obligation to pay for it cf revrul_80_182 1980_2_cb_167 revrul_2007_3 2007_4_irb_1 executory liabilities not fixed for purposes of the all-events plr-143307-06 test in sec_461 like most of the other contracts taxpayer acquired the value of taxpayer's old gas sales contract fluctuated with the market price of natural_gas and could be positive or negative depending on price movements as represented by taxpayer the value of target's contracts including the old gas sales contract was not a factor in negotiating or setting the purchase_price for target rather the purchase_price primarily reflected the value of target's personnel customer relations and goodwill at the time of the acquisition taxpayer could not predict what future market conditions would be for the natural_gas market and it was not until date d several years after the acquisition that taxpayer approached buyer to terminate the old gas sales contract the old gas sales contract became disadvantageous due to conditions that were attributable to the period during which taxpayer had the business relationship with the buyer as part of the acquired_business the preceding factors indicate that the old gas sales contract was not a contingent_liability the assumption of which was part of the purchase_price of target's business issue sec_1_263_a_-4 provides that a taxpayer must capitalize an amount_paid to create or enhance a separate and distinct intangible asset but sec_1_263_a_-4 provides that amounts paid to another party to create originate enter into renew renegotiate or facilitate an agreement with that party are not treated as amounts that create or facilitate a separate and distinct intangible asset further amounts paid to another party to terminate an agreement with the party are not treated as amounts that create a separate and distinct intangible asset accordingly the termination_payment did not create a separate and distinct intangible asset sec_1_263_a_-4 provides that a taxpayer must capitalize an amount_paid to create an intangible described in sec_1_263_a_-4 and sec_1_263_a_-4 generally provides that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party any of certain financial interests including a letter_of_credit a credit card agreement a notional_principal_contract a foreign-currency contract a futures_contract a forward_contract an option and any other financial derivative the new gas sales contract was not a financial_instrument as defined in sec_1 a - d first it was not a notional_principal_contract a notional principal is defined in sec_1 c as a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional principal in exchange for specified consideration or a promise to pay similar amounts the new gas sales contract did not involve the exchange of payments based on a notional_principal_amount plr-143307-06 second it was not a forward or futures_contract sec_1_263_a_-4 provides that a forward_contract includes an agreement under which the taxpayer has the right and obligation to provide or to acquire property or to be compensated for such property regardless of whether the taxpayer provides or acquires the property sec_1_263_a_-4 example provides that a natural_gas producer that pays dollar_figure to enter into a five-year take or pay gas sales contract under which the purchaser is liable to pay for a specified minimum of gas whether or not the purchaser takes the gas must capitalize the payment the new gas sales contract had no fixed price or quantity of gas and did not require the purchaser to take or pay for a minimum quantity of gas third it was not an option contract sec_1_263_a_-4 provides that an option contract includes an agreement under which the taxpayer has the right to provide or to acquire property or to be compensated for such property regardless of whether the taxpayer provides or acquires the property the new gas sales contract did not provide taxpayer with the right but not the obligation to provide or acquire property for similar reasons the new gas sales contract was not an other financial derivative under sec_1_263_a_-4 given that it provided for sales at market price and did not have a fixed amount or minimum it primarily reflected the ongoing business relationship between taxpayer and buyer not a contract with independent financial significance ruling sec_1 the termination fee does not have to be capitalized as a cost of the assets acquired in the prior business acquisition pursuant to sec_263 the termination fee does not have to be capitalized as an amount_paid to create a separate or distinct asset or to create improve or increase the value of a financial interest under sec_263 and sec_1_263_a_-4 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-143307-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely andrew m irving senior counsel branch income_tax accounting
